EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris on 7/14/22.

The application has been amended as follows: 

	Claim 1 , lies 13 and 14, “the surfaces of the cuboidal flexure element being different from a surface of the flexure element on which the pairs of terminals are provided”, is changed to -- the pair of terminals and the resistors provided on different surfaces of the cuboidal flexure element--.

Claims 1-13 are allowed over the prior art of the record.

Reasons for Allowance
JP H079034 A, in view Paulson et al.,  (U.S. Patent Number 4510178), represent the best art of the record.  However, in view of the amendment filed on 6/21/22, said arts fails to teach or suggest all the limitations of independent claim 1.
	JP H079034 A, discloses a device for bending with a strain gauge and plurality of resistors on a substrate attached to a flexure element with pair of resistor located opposite of each other.  
	Paulson et al., discloses a thin film resistor containing Cr as required by the independent claim 1.
	However, JP H079034 A, Paulson et al., or combination thereof fails to tech the configuration of the terminals and the resistors such that a pairs of terminals are respectively provided on surfaces of a cuboidal flexure element, and the pair of terminals and the resistors located on different surfaces of the cuboidal flexure element.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the strain gauge, as presented in the independent claim 1.  Major emphasis is being placed upon the provision of cuboidal flexure elements with resistors and terminal with specific configuration, in combination with other limitations of the said independent claim and its dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, July 21, 2022